Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending, and are rejected.
Drawings
The drawings are objected to because in paragraph 0056, the specification discloses the Lead business object of FIG. 1 as below which the drawing does not illustrate:
Here, the data readiness report corresponds to, for example, the Lead business object of FIG. 1 and was presented in response to the administrator invoking the "Add Model" user interface element (e.g., button, hyperlink, and so on) (e.g., as shown in FIG. 1) and subsequently identifying (e.g., on an additional screen of the user interface) the Lead object as the object for which a model was to be created.
Specification
The Specification is objected to because the Specification is not consistent with the drawings; in paragraph 0056, the specification discloses the Lead business object of FIG. 1 which the drawing does not illustrate.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claims 6, 13 and 20 recite the limitation "the plurality of configuration files”. There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0330280 attributed to Erenrich et al. (hereafter referred to as Erenrich) and U.S. Patent Application Publication Number 2009/0307602 attributed to Brewer et al. (hereafter referred to as Brewer). 
	Regarding claim 1: Erenrich discloses a system comprising: one or more computer processors [404 of figure 4]; one or more computer memories [406 of figure 4]; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for improving usability and transparency of machine- learning aspects of an application scoring of underlying data items, the operations comprising: based on a request submitted through an administrative user interface to add a machine-learned model to a data object associated with the application for the scoring of the underlying data items, performing a data readiness check on the underlying data items [0068]; based on a successful completion of the data readiness check, specifying a plurality of keys for generating the machine-learned model [0068]; training the machine-learned model based on the plurality of keys specified in the configuration file [0095, 0111]; selecting the machine-learned model from a plurality of machine-learned models based on dry runs of the each of the plurality of models on the underlying data items [0113]; and activating the machine-learned model with respect to the application, the activating including generating scores for the underlying data items based on the machine-learned model [0114].  
Erenrich does not specifically detail into retrieving a configuration file from an application server.
Brewer discloses retrieving a configuration file from an application server [0114].
It would have been obvious to one of ordinary skill in the art, having the teachings of Erenrich and Brewer before him/her, before the effective filing date of the claimed invention to explicitly incorporate the teachings of Brewer into Erenrich to reap the benefit of keeping the file in a server since it would be accessible to all clients.
Regarding claim 2: The system of claim 1, the operations further comprising presenting a visual representation of the configuration file in an interactive user interface, the interactive user interface allowing an administrator to modify the configuration file to add or remove sampling methods, feature templates, or data sources [Erenrich: figure 6, 0093, 0094, 0068].  
Regarding claim 3: The system of claim 1, wherein the activating of the machine-learned model is based on a request received through the administrative user interface to activate the machine-learned model [Erenrich: 0094].  
Claims 8-10 are rejected using the same rationale as claims 1-3 respectively.
Claims 15-17 are rejected using the same rationale as claims 1-3 respectively.
Claims 4, 11, 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Erenrich and Brewer and U.S. Patent Application Publication Number 20160055589 attributed to Brian Andre Billings (hereafter referred to as Billings). 
Regarding claim 4: Neither Erenrich nor Brewer specifically mentions wherein the data readiness check includes verifying that the data passes configurable minimum levels of quality and quantity.  
Billings discloses wherein the data readiness check includes verifying that the data passes configurable minimum levels of quality and quantity [0029].
It would have been obvious to one of ordinary skill in the art, having the teachings of Erenrich and Brewer and Billings before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Billings into Erenrich and Brewer. One of ordinary skill in the art would do so to maintain data integrity which is crucial for systems dealing with data.
Claims 11, 18 are rejected using the same rationale as claim 4.
Claims 5, 12, 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Erenrich and Brewer and U.S. Patent Application Publication Number 2012/0158623 attributed to Bilenko et al. (hereafter referred to as Bilenko). 
Regarding claim 5: Neither Erenrich nor Brewer specifically mentions wherein the operations further including generating strengths of each of a plurality of features corresponding to the scores with respect to its predictive impact.  
Bilenko discloses wherein the operations further including generating strengths of each of a plurality of features corresponding to the scores with respect to its predictive impact [0035].
It would have been obvious to one of ordinary skill in the art, having the teachings of Erenrich and Brewer and Bilenko before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Bilenko into Erenrich and Brewer. One of ordinary skill would do so to gain the optimization of performances and improved quality.
Claims 12, 19 are rejected using the same rationale as claim 5.
Claims 6, 13, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Erenrich and Brewer and Bilenko and U.S. Patent Number 8,606,838 attributed to Kenefic et al. (hereafter referred to as Kenefic).
Regarding claim 6: Erenrich discloses the operations further including modifying one or more other configuration files [0068].
 Neither Erenrich nor Brewer specifically mentions a measure based on of the predictive success of the machine-learned model. 
Bilenko discloses a measure based on of the predictive success of the machine-learned model [0035].
It would have been obvious to one of ordinary skill in the art, having the teachings of Erenrich and Brewer and Bilenko before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Bilenko into Erenrich and Brewer. One of ordinary skill would do so to gain the optimization of performances and improved quality.
Neither Erenrich nor Brewer or Bilenko discloses a plurality of configuration files.
Kenefic discloses a plurality of configuration files [column 2, line 33-37].
It would have been obvious to one of ordinary skill in the art, having the teachings of Erenrich and Brewer and Bilenko and Kenefic before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Kenefic into Erenrich and Brewer and Bilenko. One of ordinary skill in the art would do so because having a plurality of configuration file is simply a design decision to organize the configuration data.
Claims 13, 20 are rejected using the same rationale as claim 6.
Claims 7, 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Erenrich and Brewer and U.S. Patent Application Publication Number 2002/0078009 attributed to Hume et al. (hereafter referred to as Hume) and Kenefic.
Regarding claim 7: Neither Erenrich nor Brewer specifically mentions wherein the configuration file is selected from a plurality of pre-defined configuration files corresponding based on a matching of the underlying data to types of data for which the pre-defined configuration files were optimized.
Hume discloses wherein the configuration file based on a matching of the underlying data to types of data for which the pre-defined configuration files were optimized [0027-0028].
It would have been obvious to one of ordinary skill in the art, having the teachings of Erenrich and Brewer and Hume before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Hume into Erenrich and Brewer. One of ordinary skill in the art would do so to maintain data integrity which is crucial for systems dealing with data.
Neither Erenrich nor Brewer or Hume specifically mentions wherein the configuration file is selected from a plurality of pre-defined configuration files.
Kenefic discloses wherein the configuration file is selected from a plurality of pre-defined configuration files [column 2, line 33-37].
It would have been obvious to one of ordinary skill in the art, having the teachings of Erenrich and Brewer and Hume and Kenefic before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Kenefic into Erenrich and Brewer and Hume. One of ordinary skill in the art would do so because having a plurality of configuration file is simply a design decision to organize the configuration data.
Claim 14 is rejected using the same rationale as claim 7.
Conclusion
U.S. Patent Application Publication Number 2018/0341898 attributed to Bose et al. (hereafter referred to as Bose) discloses a plurality of machine learning models [0025].
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
If there is any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173





/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173